PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/171,791
Filing Date: 9 Feb 2021
Appellant(s): MCS Industries, Inc.



__________________
Dmitry Tulchinsky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 19, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 21, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Argument A regarding 35 U.S.C. 112(b).
Appellant had realized the merit of the rejection on claims filed on October 6, 2021 and thus had attempted to remedy the issue by submitting the after final amendment on December 21, 2021 with further recitation of “elements of the components.  But, the after final amendment had been denied of entry in the Advisory Action of January 7, 2022.
Thus, appellant’s argument based on the “elements of the components” being denied of entry would have little probative value since the pending and rejected claim 15 recites “wherein at least two of the adhesive component, the first polymeric component and the second polymeric component are present on the upper surface of the anti-fog matrix”.
Further as to the asserted elements of the components, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989), In re Prater, 415 F.2d 1393, 1405 (CCPA 1969).
Appellant takes further issue with the examiner’s interpretation that the recited “at least two” would be limited to “only two components”.  But, claim 15 further recites “wherein the upper surface of the reflective substrate is adhesively bonded to the lower surface of the anti-fog matrix by the adhesive component” and thus the location of the adhesive component is clear (i.e., underneath of the first polymeric component comprising polymethyl methacrylate and/or the second polymeric component).  That is why the examiner stated the “only two components” by excluding the adhesive component.  
Also, the adhesive component can be located underneath of the first polymeric component comprising polymethyl methacrylate or the second polymeric component since claim 15 does not specify whether the first polymeric component comprising polymethyl methacrylate or the second polymeric component is adhesively bonded to the upper surface of the reflective substrate and since the recited “the anti-fog matrix comprising” of claim 15 would permit different sequences, i.e., adhesive/first polymeric component/ second polymeric component and adhesive/second polymeric component/ first polymeric component.  See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
Appellant failed to address the rejection of the above paragraph stated in the Final rejection which would be directed to a different issue (i.e. sequence of the first polymeric component comprising polymethyl methacrylate and the second polymeric component is unclear) than the asserted emanation or migration of one or more elements.
Again, appellant’s argument that one or more elements are present on the top surface of the anti-fog matrix due to emanation or migration of one or more elements from the first polymer layer would have little probative value since the after final amendment reciting “elements” had been denied of entry.  
Appellant further takes an issue on the examiner’s statement that it would form the single upper layer (i.e., the outer most layer comprising the mixture of the
first polymeric component comprising polymethyl methacrylate and the second polymeric component such as polyurethane recited in claim 17, but it was directed to the pending and rejected claim 15 reciting “wherein at least two of the adhesive component, the first polymeric component and the second polymeric component are present on the upper surface of the anti-fog matrix”, not to the asserted and not entered emanation or migration of one or more elements from the first polymer layer.
Further, claim 15 does not specify a sequence of the first polymeric component and the second polymeric component and thus, the sequence of adhesive/second polymeric component/first polymeric component would fall within scope of claim 15 as discussed above at a lower portion of page 3.  Thus, the asserted emanation or migration of one or more elements from the first polymer layer to the upper surface of the anti-fog matrix would not make sense since the first polymer layer alone would form a part of the upper surface.

	Argument B.1 regarding rejected Claims 15-19, 21, 22, 28, 30 and 32 under 35 U.S.C. 103 as being unpatentable over Borowiec et al. (US 2008/0187728 A1) in view of Marcus (US 4,227,241), GB 2048166 A (Dec. 10, 1980) and Goldman (US 3,405,025).
	Borowiec et al. teach an anti-frost film assembly as opposed to the instantly recited anti-fog matrix.  Whether film assembly/matrix has a property of the anti-frost or a property of the anti-fog would be dependent on a temperature and a relative humidity since such properties would directly related to condensation of moisture in the air on a surface of a mirror.  Borowiec et al. teach the property of the anti-frost at an alternating temperature of 0oC to -23oC and 18oC to 30oC in [0053].  Thus, the mirror exposed to a room temperature or higher having a relative humidity of 70% or 100% found during hot shower in a bathroom without exposing to a cold temperature of 0oC to -23oC would be expected to have the property of the anti-fog inherently.  Such examiner’s position was presented in the Non-Final rejection of July 6, 2021 and appellant had not disputed the examiner’s position.
Again, appellant’s assertion based on a second polymeric component being contaminated with elements of the adhesive component and/or the first polymeric component would have little probative value since the after final amendment further reciting such migration of the elements had been denied of entry in the Advisory Action of January 7, 2022.  Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second polymeric component being contaminated with elements of the adhesive component and/or the first polymeric component) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Even considering the asserted contaminated elements, the instant specification failed to disclose a specific composition for the first polymeric component comprising polymethyl methacrylate.  In other words, the instant specification discloses the polymethyl methacrylate without specifying any element which can contaminate the second polymeric component.  
Thus, the Final rejection addressing an obvious modification of Borowiec et al. with the secondary references, i.e. polyurethane top layer/transparent acrylic layer such as polymethyl methacrylate/acrylic adhesive layer/glass substrate would be expected to meet the asserted presence of the contaminated elements on the top layer of polyurethane inherently although the asserted contaminated elements would have little probative value since they are not part of claimed limitation.  Further, neither the instant specification not appellant’s argument addresses what the contaminating elements are.
In sum, Borowiec et al. (US 2008/0187728 A1) teach the following.
A sequence of polyurethane layer/transparent acrylic resin/adhesive layer/mirror substrate.  See figures 1 and 3, transparent acrylic resin in line 6 from bottom of [0035], the sequence and adhesive in [0038-0039], bathroom mirrors in line 5 from bottom of [0044] and polyurethane top layer (i.e., anti-frost layer) in [0056].
Thus, the missing components from the disclosure of Borowiec et al. would be a reflective substrate comprising a glass with a thickness of 2.5 mm to 3.5 mm and the first polymeric component comprising polymethyl methacrylate.
GB teaches a mirror comprising a glass having a thickness of 3 mm with
a reflective backing material (e.g. by silvering and coppering) at page 1, lines 108-111.
Goldman teaches the transparent polymethyl methacrylate layer at col. 5, lines 58-62.
Marcus teaches glass mirror having the customary reflective coating on its back surface at col. 3, lines 35-38.
Thus, utilization of the well-known glass substrate of GB and transparent polymethyl methacrylate of Goldman in obtaining a bathroom mirror having the sequence of layer taught by Borowiec et al. would have been obvious contrary to the assertion.
Appellant further assert that Borowiec et al. teach an additional mask layer in example (actually example 3 teaches the mask layer instead), but, the mask layer would be optional as evidenced by claims of Borowiec et al. in which the mask layer is absent from the anti-frost film assembly.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Further, the examples 2 and 3 teach the film pre-exposed to a cold refrigeration temperature of -23oC and thus appellant’s reliance on such examples would have little probative value.  In other words, appellant failed to show that the film not pre-exposed to a cold refrigeration temperature of -23oC would have the asserted “may be free of white haze”.  The above discussed modified bathroom mirror of Borowiec et al. would comprise all of the recited components and sequential layers thereof and thus such bathroom mirror would be exhibit “may be free of white haze”.  Furthermore, the asserted “may be free of white haze” or any value of the haze is not part of any claim and thus the assertion would lack probative value.
Appellant asserts that Goldman teaches polymethyl methacrylate for different purpose, but nonetheless, Goldman teaches that the polymethyl methacrylate is a transparent polymer.  Thus, utilization of the transparent polymethyl methacrylate of Goldman as a transparent acrylic resin taught by Borowiec et al. would be proper.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Applicant’s view of non-analogous art is too narrow.  Attention is directed to Ex parte Talkowski, Appeal 2012-002290 (PTAB June 22, 2013) (informative opinion) explaining that analogous art is not necessarily limited to “two separate tests.”  (1) applicant’s field of endeavor and (2) the problem addressed by applicants.  
Also, see KSR International v. Teleflex, Inc. 550 U.S. at 419-20, where the Court observed that (italics added):
In determining whether the subject matter of a … claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.  What matter is the objective of the claim.  If the claim extends to what is obvious, it is … [unpatentable[ under § 103.  One of the ways in which a patent’s subject matter can be proved obvious is by noting that there existed at the time of the invention a known problem for which there was an obvious solution encompassed by the patent’s claims.
Appellant further asserts that Borowiec et al. teach use of polyethylene or polyester masks, but again, the mask would be optional as discussed above.

Argument B.2 further addressing the rejected Claim 17.
Although appellant admits that Borowiec et al. teach polyurethane as a second polymer component, but again appellant asserts missing polymethyl methacrylate from Borowiec et al.  The above response to the Argument B.1 would sufficiently rebut the assertion.

Argument C.1 regarding the rejection of Claims 23-27, 29, 31 and 33 under 35 U.S.C. 103 as being unpatentable over Borowiec et al. (US 2008/0187728 A1) in view of Marcus (US 4,227,241), GB 2048166 A (Dec. 10, 1980) and Goldman (US 3,405,025 as applied to claims 15-19, 21, 22, 28, 30 and 32 above, and further in view of Keite-Telgenbuscher et al. (US 2010/0213189 A1).
First, appellant asserts that Keite-Telgenbuscher et al. fail to cure deficiencies of Borowiec et al,. Marcus, GB and Goldman, but the examiner addressed Borowiec et al. Marcus, GB and Goldman would make the instant claims obvious as discussed in the above responses as to Argument B.1.
Appellant further asserts that the location of PSA comprising n-butyl acrylate (meeting the instant claims 23-27) taught by Keite-Telgenbuscher et al. is different from that of the instant invention and of Borowiec et al.  But, Borowiec et al. teach the same location of an adhesive as in the instant claim (i..e., between upper surface of (glass) substrate and a first transparent polymer component) and thus the assertion would lack probative value.

Argument C.2 further addressing the rejection of Claim 25.
Appellant further asserts that one of skilled in the art would not understand that the PSA comprising n-butyl acrylate taught by Keite-Telgenbuscher et al. to be transparent or to be useful to create a substantially clear material.
Borowiec et al. teach a bathroom mirror and use of acrylic adhesives in lines 8-10 of [0039] and repositionable acrylic adhesive in [0058].  The repositionable acrylic adhesive would be PSA (pressure sensitive adhesive) as evidenced by the commercially well-known Post-It sticker by 3M company.  Thus, one of skilled in the art would understand that the PSA comprising n-butyl acrylate taught by Keite-Telgenbuscher et al. to be transparent or to be useful to create a substantially clear material contrary to the assertion, especially since Borowiec et al. teach use of acrylic adhesives and repositionable acrylic adhesive for obtaining the bathroom mirror requiring a good transparency and optical clarity inherently.

Appellant failed to address the pending Double Patenting rejection.
Appellant’s silence as to the Double Patenting rejection is noted.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

THY/April 12, 2022                                                   /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762                                                                                                                                                       
Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.